DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 1/25/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Zhang et al. U.S. PGPUB No. 2015/0364313 discloses an ion guiding device, comprising: a plurality of ring electrodes with a same size disposed in parallel (see figure 1: “the ion guide device 3 comprises plurality of stacked ring electrodes which distributed along the central line longitudinally” [0021]); a radio-frequency voltage source, for applying an out-phase radio-frequency voltage on a neighboring ring electrode along the axis, so that ions are confined inside the ring electrode during a transmission process (“Radio frequency (RF) voltages of opposite phases are applied on adjacent rings to confine ions in radial direction” [0021]); and a direct-current voltage source, for applying a direct-current voltage with an amplitude changing along the axis on the ring electrode (“a direct current (DC) voltage gradient is applied in the axial direction to drive the ions to move forward along the axial line” [0021]), so that an ion transmission direction and the axis form a second included angle (“Each ring is formed by two segmented electrodes, a DC offset voltage is applied between the two segmented electrodes, and the offset voltage can drive the ions to deviate from the axial line and move to one side of the ring” [0021]), and a range of the second included angle is (0,90) degrees (as illustrated in figure 1). Zhang discloses the claimed invention except that while figure 1 illustrates in figure 1 that a connection line of centers of the plurality of ring electrodes is defined as an axis (“axial line” [0021]), a normal of a plane where any of the ring electrodes is located and a tangent line of the axis at a center of the ring electrode form a first included angle, there is no explicit disclosure that a range of the first included angle is (0, 90) degrees.
Senko U.S. PGPUB No. 2008/0308721 discloses an ion guiding device comprising: a plurality of ring electrodes 610 wherein a connection line of centers of the plurality of ring electrodes is defined as an axis, and the axis has an s-shape (“Referring to FIG. 6, an S-shaped ion channel 605 is defined by laterally offsetting each electrode 610 with respect to the adjacent electrodes” [0028]). However, Senko ‘721 does not disclose that the plurality of ring electrodes are arranged wherein a normal of a plane where any of the ring electrodes is located and a tangent line of the axis at a center of the ring electrode form a first included angle, and a range of the first included angle is greater than 0 and less than 90 degrees.
Senko U.S. PGPUB No. 2009/0045062 discloses an ion guiding device comprising: a plurality of ring electrodes 610 wherein a connection line of centers of the plurality of ring electrodes is defined as an axis, and the plurality of ring electrodes are arranged wherein a normal of a plane where any of the ring electrodes is located and a tangent line of the axis at a center of the ring electrode form a first included angle, and a range of the first included angle is greater than 0 and less than 90 degrees (see figure 9). However, the electrodes of Senko ‘062 are not disposed in parallel since figure 9 illustrates that the electrodes are disposed at different angles. Therefore, the claimed condition does not hold true for any electrode of the ion guide.
The prior art fails to teach or reasonable suggest, in combination with the other claim limitations, and ion guiding device, characterized by comprising: a plurality of ring electrodes with a same size disposed in parallel, wherein a connection line of centers of the plurality of ring electrode is defined as an axis, a normal of a plane where any of the ring electrodes is located and a tangent line of the axis at a center of the ring electrode forma  first included angle, and a range of the first included angle is greater than 0 and less than 90 degrees; and a direct current voltage source applies a direct-current voltage with an amplitude changing along the axis on the ring electrode , so that ions are transmitted along the axis and focused off-axis to an inner surface of the ring electrode.

Regarding independent claim 9; claim 9 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to claim 1.

Regarding dependent claims 2-8 and 10-12; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881